In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                      ___________________________

                           No. 02-19-00357-CR
                           No. 02-19-00358-CR
                           No. 02-19-00359-CR
                           No. 02-19-00360-CR
                           No. 02-19-00361-CR
                           No. 02-19-00362-CR
                           No. 02-19-00363-CR
                      ___________________________

       CARL LAWRENCE BOLAR A/K/A CARL L. BOLAR, Appellant

                                       V.

                           THE STATE OF TEXAS


                     On Appeal from the 372nd District Court
                              Tarrant County, Texas
Trial Court Nos. 1510487D, 1515801D, 1515805D, 1515809D, 1529488D, 1555775D,
                                   1563407D

                    Before Birdwell, Bassel, and Wallach, JJ.
                       Opinion by Justice Mike Wallach
                                       OPINION

      Carl Lawrence Bolar was sentenced to forty years’ concurrent confinement for

each of his seven felony convictions. In his sole complaint, Bolar contends that these

seven sentences are grossly disproportionate to his crimes and thus constitute cruel and

unusual punishment in violation of the Eighth Amendment. We disagree and affirm his

convictions.

                                     I. Background

      Over the course of just fifteen months, Bolar committed seven felonies: four drug

offenses and three felonious attempts to avoid responsibility for the same.

A. Crimes

      The problems began with a late-night traffic stop in July 2017. Bolar was driving a

vehicle near Van Horn Avenue in east Fort Worth and was stopped for failing to use a

turn signal. Or, rather, two police officers attempted to stop Bolar’s vehicle, but Bolar

refused to pull over his car. 1 When Bolar finally pulled over, he had multiple loose pieces

and plastic bags of crack cocaine in his lap. Although the officers could see the cocaine

through Bolar’s window, he nonetheless attempted to hide the drugs; Bolar kept the

doors locked and the windows rolled up while he put some of the crack cocaine in his

mouth and took a swig of his drink in an attempt to swallow the contraband. Finally, one




      1
       As Bolar continued to drive, the front passenger tossed something out of the
passenger-side window.


                                             2
of the police officers broke Bolar’s window and arrested him, 2 only to discover

additional plastic bags of crack cocaine. In total, the officers seized more than twenty-

three grams of cocaine. Bolar was subsequently indicted for (1) first-degree-felony

possession of a controlled substance—cocaine—in an amount of four grams or more

but less than two hundred grams, with the intent to deliver; (2) third-degree-felony

evading arrest or detention with a vehicle; and (3) third-degree-felony tampering with

physical evidence—cocaine—by chewing or swallowing it. See Tex. Health & Safety

Code Ann. § 481.112(d); Tex. Penal Code Ann. §§ 37.09(a)(1), (c), 38.04(b)(2)(A).

      Just over a month later, while out on bond, Bolar was found in possession of

cocaine again. This time, Bolar was present at a “known narcotics house” on Van Horn

Avenue when Fort Worth Narcotics Unit officers executed a search warrant at the

home. Bolar had more than two grams of cocaine in his pants pocket and next to his

foot. He was indicted for the fourth felony underlying this appeal: third-degree-felony

possession of a controlled substance—cocaine—in an amount of one gram or more but

less than four grams. See Tex. Health & Safety Code Ann. § 481.115(c). Although Bolar

was released on bond, his bond was soon forfeited because he failed to appear for court.

      Despite the bond forfeiture, despite the numerous warrants out for his arrest, and

despite the mounting number of criminal charges against him, Bolar returned to the drug


      2
        In addition to the offenses Bolar committed during the course of the traffic stop,
he had five outstanding arrest warrants for offenses committed in Arlington and
Grapevine. The five warrants stemmed from crimes other than those currently on
appeal.


                                            3
house on Van Horn Avenue. The Fort Worth Narcotics Unit executed yet another

search warrant at the home due to continued reports of shootings, narcotics trafficking,

and several related crimes at that location. Bolar fled out the back of the residence, and

after the officers gave chase, Bolar hid under a truck on another street. Upon discovery,

he had more than six grams of heroin in his pocket. 3 He was arrested for the drugs—as

well as outstanding warrants—and indicted for the fifth felony underlying this appeal:

second-degree-felony possession of heroin in an amount of four grams or more but less

than two hundred grams. See id. § 481.115(d). As before, Bolar bonded out.

       Again though, Bolar failed to appear for court. In fact, Bolar failed to appear the

week one of his felony cases was set for trial. 4 Then, after his case was reset, he failed to

appear a second time. Bolar’s bond was forfeited, a warrant was issued for his arrest, and

he was indicted for the sixth felony underlying this appeal: third-degree-felony bail

jumping. 5 See Tex. Penal Code Ann. § 38.10(a), (f).

       By then, Bolar had ten outstanding felony warrants for his arrest—some

stemming from the crimes detailed above and others related to offenses not currently on


       In addition to the heroin, Bolar also had cocaine in his pocket. He was charged
       3

with state-jail-felony possession of a controlled substance—cocaine—under one gram
and sentenced to two years’ confinement prior to the convictions underlying this appeal.
See Tex. Health & Safety Code Ann. § 481.115(b).
       4
        The record is unclear as to which of Bolar’s cases was set for trial the week he
failed to appear.
       5
        The felony bond relied upon for the bail-jumping offense corresponded to
Bolar’s charge for second-degree-felony possession of a controlled substance—heroin.


                                              4
appeal. Two separate law enforcement units began searching for Bolar, with a third

assisting in the execution of search warrants at his suspected locations. Several months

later, law enforcement officers learned where Bolar was staying and—after conducting

surveillance to confirm Bolar’s presence—knocked on his apartment door. Bolar refused

to open the door. The officers finally forced entry into the apartment and arrested

Bolar. 6 In plain view on the kitchen counter, the officers discovered a bag containing

nearly two grams of crack cocaine. 7 Elsewhere in the apartment, officers found several

items commonly used to make, cut, and store crack cocaine.8 Bolar was indicted for

second-degree-felony possession of cocaine in an amount of one gram or more but less

than four grams, with the intent to deliver—the seventh and final felony underlying this

appeal. See Tex. Health & Safety Code Ann. § 481.112(c).

B. Trial

      Bolar pleaded guilty to all seven felonies: (1) first-degree-felony possession of a

controlled substance—cocaine—with the intent to deliver; (2) third-degree-felony

evading arrest or detention with a vehicle; (3) third-degree-felony tampering with

physical evidence—cocaine—by chewing or swallowing it; (4) third-degree-felony

possession of a controlled substance—cocaine; (5) second-degree-felony possession of a


      6
       Bolar was alone in the apartment at the time of his arrest.
      7
        Officers also found a bag containing marijuana and an empty pistol magazine on
the kitchen counter.
      8
       Officers also found a loaded pistol with an extended magazine and ammunition.


                                            5
controlled substance—heroin; (6) third-degree-felony bail jumping and failure to appear;

and (7) second-degree-felony possession of a controlled substance—cocaine—with the

intent to deliver. His punishments were enhanced under Texas’s habitual-offender

statute based on Bolar’s prior felony convictions for (1) aggravated robbery with a deadly

weapon, adjudicated in 2004, and (2) retaliation, adjudicated in 1998. See Tex. Penal Code

Ann. § 12.42(d). Bolar pleaded true to the enhancement allegations. The enhancements

increased the statutory ranges of punishment for each of Bolar’s seven felonies to “life,

or . . . any term of not more than 99 years or less than 25 years.” Id.

       Punishment was to the court and involved only three witnesses: an officer with

the City of Fort Worth Narcotics Unit (Officer Jones), an officer with the Fort Worth

Gang Section (Officer Costa), and an investigator for the Tarrant County District

Attorney’s Office (Investigator Blaisdell). All three witnesses testified for the State and

confirmed that the Van Horn residence Bolar frequented was a “known narcotics

house” at which “[n]arcotics transactions, sales, distribution, along with a lot of known

prostitution” occurred. Officer Jones stated that law enforcement had surveilled the Van

Horn house and executed “numerous” search warrants at the location and that Bolar

was identified as “the source of the narcotics being distributed from there”—specifically,

the crack cocaine and heroin. Officer Costa, in turn, testified that Bolar was a member of

a gang known as the Eastside 4x3 Crips, and the officer explained the significance of

photographs depicting Bolar’s gang-related tattoos, clothing, associations, and hand




                                              6
signals. Finally, Investigator Blaisdell testified regarding Bolar’s failure to appear in court

and described the labor-intensive manhunt to find him.

       After hearing this punishment evidence and reviewing Bolar’s presentencing

investigation (PSI) report, the trial court sentenced Bolar to forty years’ confinement for

each of his seven offenses, with the sentences running concurrently. Bolar timely filed

and presented a motion for new trial contending, among other things, that his sentences

were grossly disproportionate to his offenses. See Tex. R. App. P. 21.4, 21.6; see also Kim

v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d) (discussing

preservation requirements for Eighth Amendment challenge). The motion was denied by

operation of law without a hearing. See Tex. R. App. P. 21.8(a), (c).

                                       II. Discussion

       Bolar raises a single point on appeal: he claims that his forty-year sentences are

grossly disproportionate to his offenses in violation of the Eighth Amendment.9

A. Applicable Law

       The Eighth Amendment—made applicable to the states through the Fourteenth

Amendment—prohibits the imposition of “cruel and unusual punishments.”10 U.S.

Const. amends. VIII, XIV; Graham v. Florida, 560 U.S. 48, 58–60, 130 S. Ct. 2011, 2021–

       Bolar’s Eighth Amendment claim implicitly challenges the trial court’s failure to
       9

grant him a new trial on the same basis. We review a trial court’s denial of a motion for
new trial for an abuse of discretion. See Burch v. State, 541 S.W.3d 816, 820 (Tex. Crim.
App. 2017).

        Bolar does not allege that his sentences violate the prohibition against cruel and
       10

unusual punishments in the Texas Constitution. See Tex. Const. art. I, § 13.


                                              7
22 (2010); State v. Simpson, 488 S.W.3d 318, 322 (Tex. Crim. App. 2016). Generally, if a

sentence is “within the statutory limits, including punishment enhanced pursuant to a

habitual-offender statute, [it] is not excessive, cruel, or unusual.” Simpson, 488 S.W.3d at

323. However, a narrow exception to this general rule exists: the Eighth Amendment

prohibits noncapital punishment within the statutory limits if the sentence is grossly

disproportionate to the offense.11 Graham, 560 U.S. at 59–60, 130 S. Ct. at 2021–22;

Harmelin v. Michigan, 501 U.S. 957, 997–1001, 111 S. Ct. 2680, 2702–05 (1991) (Kennedy,

J., concurring in part and concurring in judgment); 12 Simpson, 488 S.W.3d at 322.

Although the “precise contours [of the gross-disproportionality exception] are unclear,”

one thing is certain: it applies “only in the exceedingly rare or extreme case.”13 Harmelin,
501 U.S. at 998–1001, 111 S. Ct. at 2703–05 (Kennedy, J., concurring in part and

concurring in judgment); Simpson, 488 S.W.3d at 322–23.


      11
        The Eighth Amendment also prohibits punishment that is “inherently barbaric,”
whether it is within the statutory limits or not. Graham, 560 U.S. at 59, 130 S. Ct. at 2021.
Bolar does not assert that his punishment is inherently barbaric.
      12
        Harmelin produced five separate opinions. See generally Harmelin, 501 U.S. at 961–
1029, 111 S. Ct. at 2684–2720. Justice Kennedy’s concurrence, which the Supreme Court
subsequently described as “[t]he controlling opinion,” modified and applied the then-
current version of the gross-disproportionality test to Harmelin’s sentence for a term of
years. Graham, 560 U.S. at 60, 130 S. Ct. at 2022; Harmelin, 501 U.S. at 996–1009,
111 S. Ct. at 2702–09 (Kennedy, J., concurring in part and concurring in judgment); see
also McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir. 1992) (adopting Justice Kennedy’s
modified gross-disproportionality test based on a “head-count” analysis of Harmelin).
      13
        The United States Supreme Court has but twice held a noncapital sentence
imposed on an adult to be constitutionally disproportionate—and only once in the last
century. See Simpson, 488 S.W.3d at 323 (listing Weems v. United States, 217 U.S. 349,
30 S. Ct. 544 (1910), and Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001 (1983)).

                                             8
      To determine whether a noncapital sentence qualifies for this uncommon and

“somewhat amorphous” exception, we begin with a threshold analysis comparing the

gravity of the offense to the severity of the sentence. Graham, 560 U.S. at 60, 130 S. Ct.

at 2022; Simpson, 488 S.W.3d at 323; Ex parte Chavez, 213 S.W.3d 320, 323–24,

324 n.20 (Tex. Crim. App. 2006). Assessing the gravity of the offense requires us to

consider the defendant’s culpability, the defendant’s prior adjudicated and unadjudicated

crimes, and the harm caused or threatened to the victim and to society. See Simpson,
488 S.W.3d at 323. We weigh these factors against the defendant’s sentence, looking to

precedent for guidance as to the constitutional limits of proportional severity. See Hutto v.

Davis, 454 U.S. 370, 374–75, 102 S. Ct. 703, 706 (1982) (per curiam) (chastising lower

courts for extending gross-disproportionality exception beyond the limits of precedent);

McGruder, 954 F.2d at 317.

      In the rare case in which this threshold analysis indicates gross disproportionality,

we proceed to steps two and three by comparing the defendant’s sentence with those

received by similar offenders in this jurisdiction and with those imposed for the same

crime in other jurisdictions.14 Simpson, 488 S.W.3d at 323; see also Solem, 463 U.S. at 296–


      14
        Admittedly, a court’s reliance on precedent during the threshold step-one
determination could be considered a comparison of the defendant’s sentence with those
of offenders in the same jurisdiction and in other jurisdictions. However, the few
Supreme Court cases that have progressed to steps two and three have demonstrated
that these steps require distinct analyses and that precedent is appropriately considered
as part of step one. See Solem, 463 U.S. at 296–300, 103 S. Ct. at 3012–15; see also
Harmelin, 501 U.S. at 998–1005, 111 S. Ct. at 2703–07 (Kennedy, J., concurring in part
and concurring in judgment) (modifying Solem analysis and discussing precedent in
threshold step-one determination).

                                             9
300, 103 S. Ct. at 3012–15 (applying steps two and three). However, the appeal before us

is not a rare case; Bolar’s sentences are well within constitutional bounds considering the

gravity of his offenses, so we need only address step one.

B. Gravity of Bolar’s Offenses

      First, the gravity of Bolar’s offenses was and is significant; he had high culpability,

he had an extensive criminal history, and he posed a grave danger to society.

      1. Culpability

      Bolar’s moral culpability—his blameworthiness for the offenses—was extremely

high. In analyzing a defendant’s culpability, we consider factors such as the defendant’s

age at the time of the offense, his motive and intent to commit the crime, his role as the

primary actor or as a party to the offense, and his acceptance of responsibility. See, e.g.,

Graham, 560 U.S. at 69, 130 S. Ct. at 2027 (considering juvenile’s age and intent to

commit the offense);15 Solem, 463 U.S. at 293–94, 103 S. Ct. at 3011 (noting defendant’s

motive and intent to commit the offense); see also, e.g., Erickson v. State, No. 02-19-00287-

CR, 2020 WL 4907364, at *5 (Tex. App.—Fort Worth Aug. 20, 2020, pet. ref’d) (mem.

op., not designated for publication) (noting acceptance of responsibility as well as

“methodical and repetitive” nature of criminal conduct); Fulton v. State, No. 02-19-00227-

CR, 2020 WL 3969851, at *4 (Tex. App.—Fort Worth June 11, 2020, no pet.) (mem.


      15
        Although the Graham Court considered the defendant’s culpability as part of its
Eighth Amendment analysis, it did not do so within the Harmelin framework. See
560 U.S. at 61–62, 130 S. Ct. at 2022–23 (considering categorical Eighth Amendment
challenge to life sentences without parole in nonhomicide juvenile cases).


                                             10
op., not designated for publication) (discussing attempts to evade police, attempts to

conceal contraband, and involvement in “drug underworld”); Pizarro v. State, Nos. 13-19-

00053-CR, 13-19-00054-CR, & 13-19-00055-CR, 2019 WL 3820434, at *4 (Tex. App.—

Corpus Christi–Edinburg Aug. 15, 2019, no pet.) (mem. op., not designated for

publication) (considering role as primary actor and mental state); Randall v. State,

529 S.W.3d 566, 569 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (considering role

in robberies and attempt to evade police); Mitchell v. State, No. 02-09-00374-CR,

2010 WL 4925023, at *3 (Tex. App.—Fort Worth Dec. 2, 2010, no pet.) (mem. op., not

designated for publication) (noting failure to accept responsibility). Here, Bolar was an

adult when he committed the seven felonies, and each offense was the result of Bolar’s

intentional or knowing conduct. See Tex. Health & Safety Code Ann. §§ 481.112(a),

.115(a); Tex. Penal Code Ann. §§ 37.09(a)(1), 38.04(a), .10(a). Moreover, although he

emphasizes that he “pl[eaded] guilty and accepted responsibility for [his seven]

offenses,” the record indicates that he did so only after his repeated efforts to evade

arrest were thwarted by police persistence.

      Bolar already had five warrants out for his arrest when he committed the first

three felony offenses underlying this appeal. During that encounter with the police, he

refused to pull over his car, refused to unlock his door, refused to roll down his window,

and attempted to swallow some of the crack cocaine in his possession. Later, after

committing additional drug offenses, he failed to appear for court. And when the police

executed a no-knock search warrant at the Van Horn drug house, Bolar ran out the back


                                              11
of the home, led the police on a chase, and hid under a truck. Then, when he was

scheduled for trial, Bolar again failed to appear for court—twice. And when law

enforcement learned of his location and knocked on his apartment door, he refused to

open the door. These actions undermine Bolar’s claim that he voluntarily took

responsibility for his actions. Indeed, the very nature of three of the felonies underlying

this appeal—evading arrest, evidence tampering, and bail jumping—demonstrates that

Bolar was willing to commit additional felonies to avoid responsibility.

      Consequently, despite pleading guilty, Bolar remained extremely culpable.

      2. Criminal History

      Moreover, Bolar had an extensive history of adjudicated and unadjudicated

offenses, in addition to the seven felonies underlying this appeal. Bolar downplays his

criminal history by arguing that the vast majority of his prior convictions occurred

before the age of twenty-two, fifteen to twenty years before his current offenses.16 He

emphasizes that he has had only one felony conviction since the age of twenty-two, and

the conviction was for possession of cocaine. Although factually accurate, this is a

deceptively rosy portrayal of Bolar’s record.




      16
        Bolar was between the ages of thirty-six and thirty-seven when he committed the
seven offenses from which he appeals.


                                            12
      Bolar has been charged with more than twenty offenses in his less than twenty-

five years as an adult17—despite spending at least ten of those years in prison and many

more subject to parole, probation, and bond conditions. 18 At age seventeen, Bolar

committed felony retaliation and three counts of misdemeanor burglary of a vehicle. 19

He was sentenced to three years’ confinement for the retaliation offense but was released

on parole after approximately two years. Then, between the ages of twenty and twenty-

two, Bolar was charged with misdemeanor assault causing bodily injury to a family

member, felony unlawful possession of a firearm by a felon, and felony aggravated

robbery.20 Bolar was convicted of all three offenses and sentenced to one hundred

twenty days’ confinement for assault and ten years’ confinement for unlawful possession




      17
        The PSI also reflects numerous juvenile infractions. However, given the civil
nature of juvenile cases and Bolar’s subsequent criminal history as an adult, we need not
consider Bolar’s juvenile record.
      18
        Bolar was sentenced to three years’ confinement in November 1998 and was
paroled in 2000. He was then sentenced to ten years’ confinement in March 2004 but
was paroled in November 2011.
      19
        Bolar committed retaliation in January 1998, and he was initially placed on
deferred adjudication community supervision. However, approximately one month later,
Bolar violated the terms of his supervision by committing the three burglary-of-a-vehicle
offenses.
      20
         Bolar was also charged with a second count of unlawful possession of a firearm
by a felon, but it appears from the record that Bolar’s second count was dismissed as
part of a plea bargain.


                                           13
and for aggravated robbery.21 Upon his release from prison in late 2011—at age thirty-

one—he continued his pattern of criminal behavior. Bolar was arrested for (1) two

counts of possession of marijuana under two ounces, (2) interference with an emergency

call, (3) possession of a controlled substance—cocaine—under one gram, (4) assault

causing bodily injury, and (5) assault by impeding the breath or circulation of a family

member or member of the defendant’s household. Although only one of these

postprison offenses had produced a final felony conviction by the time of Bolar’s

punishment trial in this case, another felony—assault by impeding the breath or

circulation of a family member or member of the defendant’s household—remained

pending.

      Furthermore, in addition to Bolar’s extensive history of charged offenses, the

record contains evidence of countless criminal acts for which no charges were filed.

Bolar admitted a long history of regular marijuana use and admitted to smoking

“primos”—a combination of marijuana and crack cocaine—up to twice per day for the

two-to-three-year period preceding his arrest in 2018. See Tex. Health & Safety Code

Ann. § 481.102(3)(D) (listing cocaine as part of Penalty Group 1), § 481.115(a)

(prohibiting possession of a controlled substance listed in Penalty Group 1), § 481.121(a)

(prohibiting possession of “a usable quantity of marihuana”). Furthermore, the evidence

presented at Bolar’s punishment trial indicated that he was a known drug dealer and an

      21
        For the offenses of aggravated robbery, unlawful possession of a firearm by a
felon, and assault causing the bodily injury of a family member, Bolar’s sentences were
assessed within days of one another and ran concurrently.


                                           14
active gang member. See id. § 481.112(a) (prohibiting the manufacturing, delivery, or

possession with the intent to deliver of certain controlled substances, including cocaine);

Tex. Penal Code Ann. § 71.02(a) (increasing the categorization of offenses committed as

a member of a combination or criminal street gang). Unsurprisingly, given his extensive

criminal history, his consistent drug use, and his association with a gang, Bolar’s PSI

concluded that he was “at High Risk of reoffending.”22

       3. Harm

       Bolar’s culpability and extensive criminal history also underscored the harm his

crimes inflicted and the grave danger he posed to society.

       Bolar claims that his seven current felonies were “non-violent, victimless

offenses . . . stem[ming] from his recent decline into drug addiction.” He emphasizes

that “no one was physically harmed[;] [t]he ‘victim’ was the State of Texas, not an

individual.”23




       22
          Bolar’s likelihood of recidivism was assessed using the Texas Risk Assessment
System.

        Bolar glosses over his numerous other adjudicated and unadjudicated offenses—
       23

some of which were violent. Notably, Bolar had a prior felony conviction for aggravated
robbery with a deadly weapon, and at the time of his punishment trial, he had been
indicted for assault causing bodily injury to a family member by impeding blood or
breath. As discussed infra Section II.C, the trial court was entitled to assess Bolar’s
punishment “based not merely on [his] most recent offense[s] but also on the
propensities he has demonstrated over a period of time during which he has been
convicted of and sentenced for other crimes.” Rummel v. Estelle, 445 U.S. 263, 284,
100 S. Ct. 1133, 1145 (1980).


                                            15
      First, even if we agreed with Bolar’s characterization of his current offenses, “the

presence or absence of violence does not always affect the strength of society’s interest

in deterring a particular crime or in punishing a particular criminal.” Rummel, 445 U.S. at

275, 100 S. Ct. at 1140; see also Collins v. State, No. 02-18-00449-CR, 2019 WL 4126612, at

*4–5 (Tex. App.—Fort Worth Aug. 30, 2019, no pet.) (mem. op., not designated for

publication) (quoting Rummel and holding ninety-five-year sentence was not grossly

disproportionate where habitual offender evaded arrest with a vehicle). The Texas

Legislature’s decision to classify Bolar’s drug offenses as felonies reflects how “odious

and socially threatening [it] believes drug use to be”—whether or not the crimes involve

violence or target specific identifiable victims. Harmelin, 501 U.S. at 988, 111 S. Ct. at

2698 (opinion of Scalia, J.) (discussing legislative discretion to decide the gravity of

offenses).

      Regardless, we do not agree with Bolar’s characterization of drug offenses as

harmless, victimless acts. “Texas law classifies the distribution of illegal drugs as a grave

harm to society” and numerous courts have recognized that the “[p]ossession, use, and

distribution of illegal drugs represent[s] one of the greatest problems affecting the health

and welfare of our population.” Id. at 1002, 111 S. Ct. at 2705 (Kennedy, J., concurring

in part and concurring in judgment) (cleaned up); Fulton, 2020 WL 3969851, at *3; accord

Acosta v. State, 160 S.W.3d 204, 212 (Tex. App.—Fort Worth 2005, no pet.); Thomas v.

State, 916 S.W.2d 578, 583 (Tex. App.—San Antonio 1996, no pet.). One reason illegal

drugs pose such a threat is that they often contribute to other criminal activity; indeed,


                                             16
“[s]tudies . . . demonstrate a direct nexus between illegal drugs and crimes of violence.” 24

Harmelin, 501 U.S. at 1003, 111 S. Ct. at 2706 (Kennedy, J., concurring in part and

concurring in judgment); accord Puga v. State, 916 S.W.2d 547, 550 (Tex. App.—San

Antonio 1996, no pet.). And “[t]he greater the amount of illicit drugs possessed, the

more likely use is widespread and delivery to others is intended, and the greater the harm

to society.” Acosta, 160 S.W.3d at 212.

      Consequently, this court has repeatedly rejected attempts to minimize the gravity

of drug offenses in the Eighth Amendment context. See, e.g., Fulton, 2020 WL 3969851,

at *3; Stuer v. State, No. 02-14-00243-CR, 2015 WL 1407750, at *3 (Tex. App.—Fort

Worth Mar. 26, 2015, no pet.) (mem. op., not designated for publication); Acosta,
160 S.W.3d at 212–13. Our sister courts too, have rejected such attempts. See, e.g., Zavala

v. State, No. 13-09-188-CR, 2010 WL 1138445, at *2–3 (Tex. App.—Corpus Christi–

Edinburg Mar. 25, 2010, pet. ref’d) (mem. op., not designated for publication); Thomas,
916 S.W.2d at 583–84; Puga, 916 S.W.2d at 550; Robinson v. State, 906 S.W.2d 534,

537 (Tex. App.—Tyler 1995, no pet.).

      Here, Bolar possessed large amounts of cocaine on multiple occasions, under

circumstances indicating his intent to sell the contraband to others. He was repeatedly


      24
         In Harmelin, Justice Kennedy recognized that illegal drugs “relate to crime in at
least three ways: (1) A drug user may commit crime because of drug-induced changes in
physiological functions, cognitive ability, and mood; (2) A drug user may commit crime
in order to obtain money to buy drugs; and (3) A violent crime may occur as part of the
drug business or culture.” 501 U.S. at 1002–03, 111 S. Ct. at 2706 (Kennedy, J.,
concurring in part and concurring in judgment).


                                             17
surveilled and arrested at a known narcotics house, and he repeatedly returned to the

narcotics house after his release on bond. The State even presented evidence that Bolar

was the primary drug dealer providing the narcotics sold at the house. “[Bolar’s]

suggestion that his [drug] crime[s] w[ere] nonviolent and victimless . . . is [thus] false to

the point of absurdity. To the contrary, [his] crime[s] threatened to cause grave harm to

society.” Harmelin, 501 U.S. at 1002, 111 S. Ct. at 2706 (Kennedy, J., concurring in part

and concurring in judgment).

       Given this harm, and given Bolar’s high culpability and extensive criminal history,

the overall gravity of his offenses was and is significant.

C. Severity of Bolar’s Sentences

       Having concluded that Bolar’s offenses are quite grave—he had high culpability,

he had an extensive criminal history, and he inflicted and threatened significant harm—

we next consider the proportional severity of Bolar’s sentences. See Graham, 560 U.S. at

60, 130 S. Ct. at 2022; Simpson, 488 S.W.3d at 323. In doing so, we “grant substantial

deference to the broad authority that legislatures necessarily possess in determining the

types and limits of punishments for crimes, as well as to the discretion that trial courts

possess in sentencing convicted criminals.” Fulton, 2020 WL 3969851, at *4 (quoting

Solem, 463 U.S. at 290, 103 S. Ct. at 3009). Here, Bolar’s punishment was well within the

statutory range set by the Texas Legislature, and the gravity of Bolar’s offenses

“br[ought] his sentence[s] within the constitutional boundaries [of proportionality]




                                              18
established by . . . prior decisions.” Harmelin, 501 U.S. at 1004, 111 S. Ct. at

2706 (Kennedy, J., concurring in part and concurring in judgment).

      1. Statutory Range

      First, each of Bolar’s seven felonies were punished under Texas’s habitual-

offender statute, with a statutory punishment range from twenty-five to ninety-nine

years’ confinement, or life. See Tex. Penal Code Ann. § 12.42(d). Bolar’s forty-year

sentences were “less than one-half of the maximum sentence possible under th[is] range

established by the legislature.” Thomas, 916 S.W.2d at 582–84 (holding forty-year

sentence for first-degree-felony delivery of cocaine was not grossly disproportionate

where appellant was punished under habitual-offender statute). As the trial court

accurately observed during sentencing, “40 is a lot closer to 25 than it is to 99.”

      Bolar acknowledges as much but attempts to reframe the discussion. He urges us

to consider what the statutory punishment ranges for his offenses would have been had

he not been punished as a habitual offender. However, accepting this invitation would

require us to analyze Bolar’s gross-disproportionality claim in a hypothetical world—a

world in which he had a different criminal history, he was being punished for each of his

seven felonies as isolated acts in separate vacuums, and he was therefore subject to

different statutory ranges of punishment. 25 This we cannot do. See Rummel, 445 U.S. at

284–85, 100 S. Ct. at 1144–45.



      25
        Bolar acknowledges that, even under his suggested hypothetical reality, one of
his seven convictions was a first-degree felony offense with a punishment range of five

                                             19
      When punishing habitual offenders, “the State’s interest is not merely punishing

the offense of conviction”; it also has an interest “in dealing in a harsher manner with

those who by repeated criminal acts have shown that they are simply incapable of

conforming to the norms of society as established by its criminal law.” Ewing v. California,

538 U.S. 11, 29, 123 S. Ct. 1179, 1190 (2003) (plurality op.); see Rummel, 445 U.S. at 284–

85, 100 S. Ct. at 1144–45; see also Thomas, 916 S.W.2d at 584 (recognizing, in Eighth

Amendment context, that “[s]egregating a repeat offender from the society he victimizes

is a permissible goal of a recidivist statute” and of the punishment assessed thereunder).

Thus, “we must place on the scales not only [Bolar’s] current felon[ies], but also his long

history   of   felony   recidivism”—and      the   habitual-offender   punishment     range

corresponding to that history of recidivism. Ewing, 538 U.S. at 29, 123 S. Ct. at 1189–

90 (plurality op.); Simpson, 488 S.W.3d at 323 (quoting Ewing). To do otherwise—to

ignore the habitual-offender statute and to “treat [Bolar] in the same manner as [we]

might treat him were this his first . . . offense”—would “fail to accord proper deference

to the policy judgments that find expression in the legislature’s choice of sanctions.”

Rummel, 445 U.S. at 284, 100 S. Ct. at 1144; Simpson, 488 S.W.3d at 323 (quoting Ewing,
538 U.S. at 29–30, 123 S. Ct. at 1189–90 (plurality op.)).

      The Texas Legislature established the applicable statutory range of punishment

for each of Bolar’s seven felonies as twenty-five to ninety-nine years or life, and that is


to ninety-nine years independent of the habitual-offender statute. See Tex. Health &
Safety Code Ann. § 481.112(d); Tex. Penal Code Ann. § 12.32(a).


                                             20
the punishment range we consider. Bolar’s sentences were at the lower end of that

range—and thus no more severe than the legislature allowed.26

       2. Precedent

       Moreover, the United States Supreme Court has confirmed the constitutionality

of sentences far more severe than Bolar’s for offenses far less grave and far less

numerous than his; the Court has upheld a life sentence for habitual theft, and it has

upheld a life sentence for first-time narcotics possession.


       26
          In a related argument, Bolar contends that the trial court failed to conduct an
individualized determination of his proportional punishment for each offense. Bolar
emphasizes his troubled childhood as a mitigating factor and points out that the trial
court “impos[ed] the exact same sentence for separate and distinct offenses ranging from
first- to third-degree felonies based on different incidents with different facts.”

       First, as explained supra Section II.C.1, the trial court was not required to
compartmentalize its sentencing for each offense; rather, it was permitted to consider
Bolar’s criminal record—including the other felonies to which Bolar was pleading
guilty—in assessing punishment on each count. See Ewing, 538 U.S. at 29–30, 123 S. Ct.
at 1189–90 (plurality op.).

       And, regardless, the Eighth Amendment “does not require strict proportionality
between crime and sentence” nor does it “mandate individualized sentencing in [adult]
non[]capital cases.” Graham, 560 U.S. at 60, 130 S. Ct. at 2021 (quoting Harmelin,
501 U.S. at 1001, 111 S. Ct. at 2705 (Kennedy, J., concurring in part and concurring in
judgment)); Chavez, 213 S.W.3d at 324 n.20; Murkledove v. State, 437 S.W.3d 17, 30 (Tex.
App.—Fort Worth 2014, pet. ref’d). In fact, the United States Supreme Court has
expressly refused to extend the Eighth Amendment’s individualized-sentencing
requirement to adult noncapital contexts. Harmelin, 501 U.S. at 995–96, 111 S. Ct. at
2701–02 (opinion of Scalia, J.) (Section IV, writing for the Court). Although Bolar
repeatedly cites Eddings v. Oklahoma to support his complaint regarding individualized
sentencing, Eddings was a death-penalty case, and “death differs from all other forms of
criminal punishment, not in degree but in kind.” Id. at 995–96, 111 S. Ct. at
2702 (opinion of Scalia, J.) (Section IV, writing for the Court) (quoting Furman v. Georgia,
408 U.S. 238, 306, 92 S. Ct. 2726, 2760 (1972) (Stewart, J., concurring)); see also Eddings v.
Oklahoma, 455 U.S. 104, 105–06, 102 S. Ct. 869, 872 (1982).

                                             21
      In Rummel v. Estelle, the Court approved the constitutionality of a mandatory life

sentence imposed under Texas’s then-effective habitual-offender statute where the

defendant had committed three instances of theft over approximately ten years, stealing

a total of less than $250 in goods and services. 445 U.S. at 265–66, 284–85, 100 S. Ct. at

1134–35, 1144–45. The Court recognized that “[h]aving twice imprisoned [Rummel] for

felonies, Texas was entitled to place upon Rummel the onus of one who is simply unable

to bring his conduct within the social norms prescribed by the criminal law of the State.”

Id. at 284, 100 S. Ct. at 1144; see also Ewing, 538 U.S. at 28–31, 123 S. Ct. at 1189–

90 (plurality op.) (holding that a mandatory sentence of twenty-five years to life was not

grossly disproportionate where the sentence was imposed under California’s habitual-

offender statute after Ewing stole three golf clubs with an extensive criminal history).

      Bolar’s current and prior offenses were far more serious than those discussed in

Rummel. In fact, unlike theft, “where the $100 [hot] check cause[s] $100 worth of

harm, . . . it is rational to believe that . . . $80 in methamphetamine [or another

controlled substance] pose[s] a danger of far more than $80 worth of harm.” Fulton,

2020 WL 3969851, at *3. “Our entire society is negatively affected by criminal drug

activities” such as Bolar’s. Robinson, 906 S.W.2d at 537.

      Indeed, the Supreme Court emphasized the threat narcotics pose to society when

it upheld a life sentence for possession of a large quantity of cocaine in Harmelin.

Harmelin, 501 U.S. at 994–96, 111 S. Ct. at 2701–02 (opinion of Scalia, J.) (Section IV,

writing for the Court); see id. at 1002–04, 111 S. Ct. at 2705–07 (Kennedy, J., concurring


                                             22
in part and concurring in judgment) (discussing narcotics). A plurality of the Court held

that the appellant’s imprisonment for life without the possibility of parole was not

grossly disproportionate to his possession of more than six hundred grams of cocaine,

even though the appellant had no prior felony convictions. 27 Id. at 996–1009, 111 S. Ct.

at 2702–09 (Kennedy, J., concurring in part and concurring in judgment). Justice

Kennedy explained “that the threat posed to the individual and society by possession of

this large an amount of cocaine—in terms of violence, crime, and social displacement—

is momentous enough to warrant the deterrence and retribution of a life sentence

without parole.”28 Id. at 1003, 111 S. Ct. at 2706; see also Hutto, 454 U.S. at 372–75,

102 S. Ct. at 704–06 (holding defendant’s convictions for distribution of marijuana and

possession of marihuana with the intent to distribute were not grossly disproportionate

to his two consecutive twenty-year sentences).

      Harmelin is not an anomaly; this court too has repeatedly rejected Eighth

Amendment challenges to lengthy prison sentences for drug offenses—even without the



      27
        As discussed supra note 12, a majority of the Harmelin Court held that the
sentence was constitutional, but Justice Scalia’s opinion, joined by Chief Justice
Rehnquist, held that “the Eighth Amendment contains no proportionality guarantee.”
Harmelin, 501 U.S. at 965, 111 S. Ct. at 2686 (opinion of Scalia, J.).
      28
        Justice Kennedy indicated that the legislature could rationally consider the
possession of more than six hundred grams of cocaine to be just “as serious and violent
as the crime of felony murder without specific intent to kill, a crime for which ‘no
sentence of imprisonment would be disproportionate.’” See id. at 1004, 111 S. Ct. at
2706 (Kennedy, J., concurring in part and concurring in judgment) (quoting Solem,
463 U.S. at 290 n.15, 103 S. Ct. at 3009 n.15).


                                           23
habitual-offender statute in play.29 See, e.g., Vega v. State, No. 2-05-299-CR,

2006 WL 3437978, at *1 (Tex. App.—Fort Worth Nov. 30, 2006, pet. ref’d) (per curiam)

(mem. op., not designated for publication) (holding seventy-year sentence for possession

of four hundred grams or more of cocaine with intent to deliver was not grossly

disproportionate where punishment was not under habitual-offender statute and the

State presented no evidence of other bad acts); Caswell v. State, No. 2-05-048-CR,

2006 WL 240267, at *2 (Tex. App.—Fort Worth Feb. 2, 2006, no pet.) (mem. op., not

designated for publication) (holding ninety-nine-year sentence for first-degree-felony

manufacture of methamphetamine was not grossly disproportionate without mention of

any criminal history); Acosta, 160 S.W.3d at 212–13 (holding twenty-five-year sentence

for possession of cocaine of two hundred grams or more but less than four hundred

grams with the intent to deliver was not grossly disproportionate even though defendant

had no prior felony convictions and had successfully completed community supervision

for misdemeanor offenses).




      29
         Our sister courts have held similarly. See, e.g., Alvarez v. State, 525 S.W.3d 890,
893 (Tex. App.—Eastland 2017, pet. ref’d) (holding forty-year sentence for first-degree-
felony possession of methamphetamine with intent to deliver was not grossly
disproportionate where appellant had criminal history but was not punished under
habitual-offender statute); Zavala, 2010 WL 1138445, at *1–3 (holding fifty-year sentence
for first-degree-felony possession of black-tar heroin with the intent to deliver was not
grossly disproportionate even though appellant had no criminal history); Puga,
916 S.W.2d at 550 (holding sixty-five-year sentence for delivery of twenty-eight grams or
more but less than two hundred grams of cocaine was not grossly disproportionate
where appellant had drug-related criminal history but was not punished under habitual-
offender statute).

                                            24
      There can thus be no realistic argument that Bolar’s forty-year sentences were

unconstitutionally disproportionate to his crimes. As in Harmelin, Bolar was convicted of

possessing a significant amount of cocaine with the intent to deliver the substance to

others. See Harmelin, 501 U.S. at 961, 111 S. Ct. at 2684 (opinion of Scalia, J.). However,

in contrast to Harmelin, this was but one of Bolar’s numerous felonies “place[d] on the

scales” for the trial court’s consideration at punishment. Ewing, 538 U.S. at 29, 123 S. Ct.

at 1189–90 (plurality op.); see Harmelin, 501 U.S. at 994, 111 S. Ct. at 2701 (opinion of

Scalia, J.) (Section IV, writing for the Court) (acknowledging that Harmelin had no prior

felony convictions). Indeed, Bolar pleaded guilty to seven different felonies in this

proceeding alone, bringing his total number of felony convictions to approximately

eleven—with additional charges still pending. Even comparing Bolar’s offenses to those

in Rummel, where the habitual-offender statute was in play, Bolar’s offenses were far

more serious and there were far more of them. See Rummel, 445 U.S. at 265–66, 281,
100 S. Ct. at 1134–35, 1143 (detailing Rummel’s three felonies and indicating that no

other felonies were proven at sentencing). In fact, all seven felonies underlying this case

were committed while Bolar had warrants out for his arrest based on previous crimes or

while he was subject to bond conditions for pending felonies. The record thus indicates

that Bolar was “simply unable to bring his conduct within the social norms prescribed by

the criminal law of the State,” and the habitual-offender statute itself reflected the

legislature’s desire and the trial court’s authority to “plac[e] upon [Bolar] the




                                            25
[corresponding] onus.” Id. at 284, 100 S. Ct. at 1144. The trial court expressly referenced

this consideration when it announced Bolar’s sentence:

      [I]t’s just too bad for you that I’m having to render [justice] seven cases at a
      time because of [your] continued violation of the law . . . . It’s your total
      disregard and disrespect of yourself, the people who care about you and the
      rules of our community when you just couldn’t stay out of trouble and
      follow the rules being given all those opportunities.

             ....

             Five or six fewer cases, maybe we would have had a different story.
      Showing up for court and facing the music, maybe we would have had a
      different story, but unfortunately you had the pen and you got to write the
      script and I’m required to grade the test based on what’s on paper and not
      what I wish it would have been.

Again, even though Bolar’s offenses were more serious than those in Rummel and more

plentiful than those in Harmelin, his sentences were nowhere near as severe.30

      Therefore, affording “substantial deference . . . to the discretion that trial courts

possess in sentencing convicted criminals,” we cannot say that Bolar’s forty-year,

concurrent prison terms were grossly disproportionate. Solem, 463 U.S. at 290, 103 S. Ct.

at 2009. Weighing the severity of his forty-year sentences against the gravity of his

offenses—including his high degree of culpability, his habitual and extensive history of

criminal conduct, and the harm his crimes inflicted and threat he posed to society—




      30
        In Harmelin in particular, the appellant did not even have the possibility of
parole—a possibility which could shorten Bolar’s confinement considerably. See
Harmelin, 501 U.S. at 961, 111 S. Ct. at 2684 (opinion of Scalia, J.); see also Fulton,
2020 WL 3969851, at *3 (noting availability of parole for similar drug-related offense in
Eighth Amendment analysis).

                                            26
Bolar’s sentences are well within the bounds of the Eighth Amendment’s proportionality

guarantee.

                                  III. Conclusion

      Having overruled Bolar’s sole point on appeal, we affirm his sentences and

corresponding judgments of conviction.




                                                    /s/ Mike Wallach
                                                    Mike Wallach
                                                    Justice

Publish

Delivered: May 13, 2021




                                         27